DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2012/0099266 A1) further in view of Ulla et al. (US 7,236,356 B2).

Regarding claim 1, Reber discloses an expansion electronic device (Fig. 14 element 700), adapted to be joined with a primary electronic device (Fig. 2 element 10) and to operate cooperatively, being characterized in that, the expansion electronic device comprises: 
(Fig. 20 element 720), having an assembly surface (Fig. 20 element 720d) on a top side thereof, wherein the assembly surface is configured to join with the primary electronic device (as shown in Fig. 21), and a first waterproof space is formed by means of structural interference between the assembly surface and the primary electronic device (as discussed in Paragraph [0152]); and 
a plurality of functional modules (Fig. 20 element 700 and Fig. 21 element 1000), respectively disposed in receiving chambers (Fig. 14 element 800), being individually installed or removed (as discussed in Paragraph [0142]), wherein a second waterproof space is formed by means of structural interference between one of the receiving chambers and the corresponding functional module (as discussed in Paragraph [0152]).
Reber does not expressly disclose a plurality of individually independent receiving chambers on a bottom side of the housing.
Ulla teaches an expansion electronic device (Fig. 2 element 11), adapted to be joined with a primary electronic device (Fig. 6 element 13) and to operate cooperatively, being characterized in that, the expansion electronic device comprises: a housing (as shown in Fig. 2), having an assembly surface on a top side thereof and a plurality of individually independent receiving chambers (Fig.2 elements 33 and 35) on a bottom side thereof (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reber by utilizing a housing of the expansion electronic device as taught by Ulla in order to allow multiple modules to be 

Regarding claim 3, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further being characterized in that, the assembly surface has a central region corresponding to the first waterproof space (as shown in Reber Fig. 16 wherein element 720d is located in the central region of the device and a border region (Reber Fig. 16 element 720f) encircling the central region (as discussed in Reber Paragraph [0145]), and a first interference structure (Reber Fig. 19 element 820a) is provided in the border region (as shown in Reber Fig. 19); a second interference structure (Reber Fig. 19 element 790) configured to generate sealed interference with the first interference structure is provided on a bottom of the primary electronic device (as shown in Reber Fig. 19 and discussed in Reber Paragraph [0152]).

Regarding claim 4, Reber in view of Ulla discloses the device as set forth and combined in claim 3 above and further being characterized in that, the first interference structure and the second interference structure are a limiting channel (wherein Reber element 820a limits the lateral extent of element 790 as discussed in Paragraph [0153]) and an elastic sealing member (Reber element 790 as discussed in Paragraph [0190]), respectively.

Regarding claim 5, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further being characterized in that, one of the receiving 

Regarding claim 6, Reber in view of Ulla discloses the device as set forth and combined in claim 5 above and further being characterized in that, the third interference structure and the fourth interference structure are a limiting channel (wherein Reber element 820a limits the lateral extent of element 790 as discussed in Paragraph [0153]) and an elastic sealing member (Reber element 790 as discussed in Paragraph [0190]), respectively.

Regarding claim 9, Reber in view of Ulla discloses the device as set forth and combined in claim 5 above and further being characterized in that, further comprises: a circuit board (Reber Fig. 21 element 1010 as discussed in Paragraph [0172]), disposed in the second waterproof space (wherein the functional module is disposed in the second waterproof space) and electrically connected to the plurality of functional modules (as discussed in Ulla Column 4 lines 15-20 and Reber Paragraph [0055]).

Regarding claim 10, Reber in view of Ulla discloses the device as set forth and combined in claim 9 above and further being characterized in that, further comprises: an FPC (Reber Fig. 21 element 1100) connector and a cable connector (as discussed in Reber Paragraph [0177), configured to be electrically connected to the primary electronic device (as discussed in Reber Paragraph [0177]).

Regarding claim 13, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further being characterized in that, the electronic system comprises a primary electronic device and the expansion electronic device claim 1, and the expansion electronic device and the primary electronic device are joined into one integral and operate cooperatively (as shown in Ulla Fig. 5. and discussed in Ulla Column 2 lines 1-7 and 19-47).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Ulla as applied to claim1 above, and further in view of Bonardi et al. (US Patent 6,108,199).

Regarding claim 2, Reber in view of Ulla discloses the device as set forth in claim 1 above and further being characterized in that, the plurality of functional modules are a display card module (Reber Fig. 21 element 1020 and as discussed in Paragraph [0169]), and at least one battery module (Reber Fig. 2 element 550 and Ulla Fig. 2 element 37).

Bonardi teaches a functional module being an optical disk module (Fig. 93 element 2608 as discussed in Column 56 lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reber as modified above by Ulla to include as functional module one which is an optical disk module, as taught by Bonardi, in order to increase the functionality of the primary device as is indicated as desirable by the Abstract of Reber.


Allowable Subject Matter

Claims 7-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1 and 5, a combination of limitations that includes being characterized in that, the enclosed block wall further defines a heat dissipation space in one of the receiving chambers, and one of the functional modules further comprises a cooling fan that is disposed in the heat 

Regarding claim 8, as depending from, and therefore encompassing all of the features and limitations of, objected claim 7, this claim is objected to for similar reasons.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, 5, and 9, a combination of limitations that includes being characterized in that, the enclosed block wall has a sidewall that has a through hole in communication with the second waterproof space; another of the functional modules is disposed in another of the receiving chambers partitioned by the sidewall, the another of the functional modules has a connection port, the connection port is located in the through hole so as to be electrically connected to the circuit board, and the connection port and the through hole generate sealed interference.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 12, as depending from, and therefore encompassing all of the features and limitations of, objected claim 11, this claim is objected to for similar reasons.

	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841